Title: To Thomas Jefferson from Chantrot, 24 July 1791
From: Chantrot (Chanterot), M.
To: Jefferson, Thomas



Monsieur
A paris Ce 24 juillet 1791

La personne Chargé de vous acheter une Pendule a demie Seconde au prix fixe n’ayant pas trouvé Ce que vous désiriez, Ce monsieur m’en à fait part. Je lai engage de mencharge, Sachant que Setoit pour vous, je me suis Empresse de vous faire une pendule dont vous n’ayez rien à desirer pour ce qui regarde lorlogerie. Je me flatte après avoir porter tous les soins qu’il convient pour vous livrer une excellente pendule que vous vous adresseréz à moi quand vous aurez besoin de quel que piece d’orlogerie. En place d’une soit pour tenire le balancier c’est un morceaux d’acier fait en forme de lame de couteau à la quelle il y à une petite tête au bout pour empecher le balencier de S’echapper. Vous trouverez un petit chassis de cuivre au bout de latige du balancier dans le quel il y à une gouttier en àcier. Il faut la passer dans ce petit morceau d’acier fait en forme de couteau qui tient au coq en place de Soit Ce qui vaux beaucoup mieux et qui est bien moins suget. Vous trouverez apres lechassi qui tient la fourchette dans le quel le balancier doit entrer une vis sur le côté que lon peux tournés avec les doigts pour la pouvoir mettre parfaitement dans Son Echappement. Pour voir Si cette pendule est bien dans son Echappement il faut quand vous l’aurez placée dans l’endroit que vous voulez quelle occupe laisser le Balancier arrêter d’apres cela vous verez si en le faissent échapper de droite à gauche de gauche à droite en le tenent avec les doights. Si la distance est egale la pendule doit se trouvé dans son Echappement. Si elle fait plus de chemaint d’un côté que de l’autre alors la pendule n’est point dans son echappement. Il faut tournet cette petite vis qui fait mouvoir la fourchette dans le quel le peti morceau  de cuivre qui est au milieu de latige de votre balancier entre ce qui est cache par le timbre. Vous trouverez le balencier envelopper den du papier dans un coin de la Caisse de meme que la clef et leguille a segond. Pour mettre cette Eguille apres le mouvement il faut l’entrer dessus une petit bout de tige qui se trouve au centre des Eguilles. Si, comme je l’espere vous êtes Satisfait, je vous prie de m’en acuser la reception quand vous an trouverez l’occasion. Ce qui me fera le plus grand plaisir étant jalous de vous satisfaire.—Je suis avec un Profon respec Monsieur Votre tres humble et tre obeisent serviteur,

ChantrotSuccesseur de Mr. Meyer

